Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 1 of 16 Page ID #:248




  1

  2

  3

  4

  5

  6

  7

  8
                                 UNITED STATES DISTRICT COURT
  9
                            CENTRAL DISTRICT OF CALIFORNIA
 10

 11    RICARDO RUBIO, an individual, on             Case No. 2:20-cv-02873-JAK-GJS
       behalf of himself and all others similarly
 12    situated and aggrieved,
 13                 Plaintiff,                      STIPULATED PROTECTIVE
                                                    ORDER1
 14            v.
                                                    Complaint Filed: 2/7/2020
 15       CSC SERVICEWORKS, INC., a                 (Los Angeles County Superior Court,
 16       Florida Corporation; and DOES 1 to        Case No. 20STCV05131)
          100, inclusive,
 17
                    Defendants.
 18

 19   1.      A. PURPOSES AND LIMITATIONS

 20           Discovery in this action is likely to involve production of confidential,

 21   proprietary or private information for which special protection from public disclosure

 22   and from use for any purpose other than prosecuting this litigation may be warranted.

 23   Accordingly, the parties hereby stipulate to and petition the Court to enter the

 24   following Stipulated Protective Order. The parties acknowledge that this Order does

 25   not confer blanket protections on all disclosures or responses to discovery and that

 26   the protection it affords from public disclosure and use extends only to the limited

 27
      1
 28    This Stipulated Protective Order is substantially based on the model protective
      order provided under Magistrate Judge Gail J. Standish’s Procedures.
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 2 of 16 Page ID #:249




  1   information or items that are entitled to confidential treatment under the applicable
  2   legal principles.
  3         B. GOOD CAUSE STATEMENT
  4         This wage and hour class action is likely to involve private employee data, trade
  5   secrets, valuable research, development, commercial, financial, technical and/or
  6   proprietary information for which special protection from public disclosure and from
  7   use for any purpose other than prosecution of this action is warranted.              Such
  8   confidential and proprietary materials and information consist of, among other things,
  9   confidential employee information, confidential business or financial information,
 10   information regarding confidential business practices, or other confidential research,
 11   development, or commercial information (including information implicating privacy
 12   rights of third parties), information otherwise generally unavailable to the public, or
 13   which may be privileged or otherwise protected from disclosure under state or federal
 14   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
 15   flow of information, to facilitate the prompt resolution of disputes over confidentiality
 16   of discovery materials, to adequately protect information the parties are entitled to
 17   keep confidential, to ensure that the parties are permitted reasonable necessary uses
 18   of such material in preparation for and in the conduct of trial, to address their handling
 19   at the end of the litigation, and to serve the ends of justice, a protective order for such
 20   information is justified in this matter. It is the intent of the parties that information
 21   will not be designated as confidential for tactical reasons and that nothing be so
 22   designated without a good faith belief that it has been maintained in a confidential,
 23   non-public manner, and there is good cause why it should not be part of the public
 24   record of this case.
 25         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 26           The parties further acknowledge, as set forth in Section 12.3, below, that this
 27   Stipulated Protective Order does not entitle them to file confidential information
 28   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
                                                  2
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 3 of 16 Page ID #:250




  1   the standards that will be applied when a party seeks permission from the court to file
  2   material under seal.
  3         There is a strong presumption that the public has a right of access to judicial
  4   proceedings and records in civil cases. In connection with non-dispositive motions,
  5   good cause must be shown to support a filing under seal. See Kamakana v. City and
  6   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  7   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
  8   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
  9   cause showing), and a specific showing of good cause or compelling reasons with
 10   proper evidentiary support and legal justification, must be made with respect to
 11   Protected Material that a party seeks to file under seal. The parties’ mere designation
 12   of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
 13   submission of competent evidence by declaration, establishing that the material
 14   sought to be filed under seal qualifies as confidential, privileged, or otherwise
 15   protectable—constitute good cause.
 16         Further, if a party requests sealing related to a dispositive motion or trial, then
 17   compelling reasons, not only good cause, for the sealing must be shown, and the relief
 18   sought shall be narrowly tailored to serve the specific interest to be protected. See
 19   Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each
 20   item or type of information, document, or thing sought to be filed or introduced under
 21   seal in connection with a dispositive motion or trial, the party seeking protection must
 22   articulate compelling reasons, supported by specific facts and legal justification, for
 23   the requested sealing order. Again, competent evidence supporting the application to
 24   file documents under seal must be provided by declaration.
 25         Any document that is not confidential, privileged, or otherwise protectable in
 26   its entirety will not be filed under seal if the confidential portions can be redacted. If
 27   documents can be redacted, then a redacted version for public viewing, omitting only
 28   the confidential, privileged, or otherwise protectable portions of the document, shall
                                                  3
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 4 of 16 Page ID #:251




  1   be filed. Any application that seeks to file documents under seal in their entirety
  2   should include an explanation of why redaction is not feasible.
  3   2.    DEFINITIONS
  4         2.1    Action: Ricardo Rubio v. CSC Serviceworks, Inc., et al., pending in
  5   the United States District Court for the Central District of California, Case No.
  6   2:20-cv-02873-JAK-GJS, originally filed in Los Angeles County Superior Court,
  7   Case No. 20STCV05131.
  8         2.2    Challenging Party: a Party or Non-Party that challenges the designation
  9   of information or items under this Order.
 10         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 11   how it is generated, stored or maintained) or tangible things that qualify for protection
 12   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 13   Cause Statement.
 14         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 15   support staff).
 16         2.5    Designating Party: a Party or Non-Party that designates information or
 17   items that it produces in disclosures or in responses to discovery as
 18   “CONFIDENTIAL.”
 19         2.6    Disclosure or Discovery Material: all items or information, regardless
 20   of the medium or manner in which it is generated, stored, or maintained (including,
 21   among other things, testimony, transcripts, and tangible things), that are produced or
 22   generated in disclosures or responses to discovery in this matter.
 23         2.7    Expert: a person with specialized knowledge or experience in a matter
 24   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 25   an expert witness or as a consultant in this Action.
 26         2.8    House Counsel: attorneys who are employees of a party to this Action.
 27   House Counsel does not include Outside Counsel of Record or any other outside
 28   counsel.
                                                  4
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 5 of 16 Page ID #:252




  1         2.9    Non-Party: any natural person, partnership, corporation, association or
  2   other legal entity not named as a Party to this action.
  3         2.10 Outside Counsel of Record: attorneys who are not employees of a party
  4   to this Action but are retained to represent or advise a party to this Action and have
  5   appeared in this Action on behalf of that party or are affiliated with a law firm that
  6   has appeared on behalf of that party, and includes support staff.
  7         2.11 Party: any party to this Action, including all of its officers, directors,
  8   employees, consultants, retained experts, and Outside Counsel of Record (and their
  9   support staffs).
 10         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 11   Discovery Material in this Action.
 12         2.13 Professional Vendors: persons or entities that provide litigation support
 13   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 15   and their employees and subcontractors.
 16         2.14 Protected Material:       any Disclosure or Discovery Material that is
 17   designated as “CONFIDENTIAL.”
 18         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 19   from a Producing Party.
 20   3.    SCOPE
 21         The protections conferred by this Stipulation and Order cover not only
 22   Protected Material (as defined above), but also (1) any information copied or extracted
 23   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 24   Protected Material; and (3) any testimony, conversations, or presentations by Parties
 25   or their Counsel that might reveal Protected Material.
 26         Any use of Protected Material at trial shall be governed by the orders of the
 27   trial judge. This Order does not govern the use of Protected Material at trial.
 28
                                                 5
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 6 of 16 Page ID #:253




  1   4.    DURATION
  2         FINAL DISPOSITION of the action is defined as the conclusion of any
  3   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
  4   has run. Except as set forth below, the terms of this protective order apply through
  5   FINAL DISPOSITION of the action. The parties may stipulate that the they will be
  6   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
  7   but will have to file a separate action for enforcement of the agreement once all
  8   proceedings in this case are complete.
  9         Once a case proceeds to trial, information that was designated as
 10   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 11   as an exhibit at trial becomes public and will be presumptively available to all
 12   members of the public, including the press, unless compelling reasons supported by
 13   specific factual findings to proceed otherwise are made to the trial judge in advance
 14   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 15   showing for sealing documents produced in discovery from “compelling reasons”
 16   standard when merits-related documents are part of court record). Accordingly, for
 17   such materials, the terms of this protective order do not extend beyond the
 18   commencement of the trial.
 19   5.    DESIGNATING PROTECTED MATERIAL
 20         5.1     Exercise of Restraint and Care in Designating Material for Protection.
 21   Each Party or Non-Party that designates information or items for protection under this
 22   Order must take care to limit any such designation to specific material that qualifies
 23   under the appropriate standards. The Designating Party must designate for protection
 24   only those parts of material, documents, items or oral or written communications that
 25   qualify so that other portions of the material, documents, items or communications
 26   for which protection is not warranted are not swept unjustifiably within the ambit of
 27   this Order.
 28
                                                6
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 7 of 16 Page ID #:254




  1         Mass, indiscriminate or routinized designations are prohibited. Designations
  2   that are shown to be clearly unjustified or that have been made for an improper
  3   purpose (e.g., to unnecessarily encumber the case development process or to impose
  4   unnecessary expenses and burdens on other parties) may expose the Designating Party
  5   to sanctions.
  6         If it comes to a Designating Party’s attention that information or items that it
  7   designated for protection do not qualify for protection, that Designating Party must
  8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  9         5.2         Manner and Timing of Designations. Except as otherwise provided in
 10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 12   under this Order must be clearly so designated before the material is disclosed or
 13   produced.
 14         Designation in conformity with this Order requires:
 15               (a)     for information in documentary form (e.g., paper or electronic
 16   documents, but excluding transcripts of depositions or other pretrial or trial
 17   proceedings), that the Producing Party affix at a minimum, the legend
 18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 19   contains protected material. If only a portion of the material on a page qualifies for
 20   protection, the Producing Party also must clearly identify the protected portion(s)
 21   (e.g., by making appropriate markings in the margins).
 22         A Party or Non-Party that makes original documents available for inspection
 23   need not designate them for protection until after the inspecting Party has indicated
 24   which documents it would like copied and produced. During the inspection and
 25   before the designation, all of the material made available for inspection shall be
 26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
 27   it wants copied and produced, the Producing Party must determine which documents,
 28   or portions thereof, qualify for protection under this Order. Then, before producing
                                                  7
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 8 of 16 Page ID #:255




  1   the specified documents, the Producing Party must affix the “CONFIDENTIAL
  2   legend” to each page that contains Protected Material. If only a portion of the material
  3   on a page qualifies for protection, the Producing Party also must clearly identify the
  4   protected portion(s) (e.g., by making appropriate markings in the margins).
  5               (b) for testimony given in depositions that the Designating Party identifies
  6   the Disclosure or Discovery Material on the record, before the close of the deposition
  7   all protected testimony.
  8               (c) for information produced in some form other than documentary and for
  9   any other tangible items, that the Producing Party affix in a prominent place on the
 10   exterior of the container or containers in which the information is stored the legend
 11   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 12   protection, the Producing Party, to the extent practicable, shall identify the protected
 13   portion(s).
 14         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 15   failure to designate qualified information or items does not, standing alone, waive the
 16   Designating Party’s right to secure protection under this Order for such material.
 17   Upon timely correction of a designation, the Receiving Party must make reasonable
 18   efforts to assure that the material is treated in accordance with the provisions of this
 19   Order.
 20   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 21         6.1      Timing of Challenges.      Any Party or Non-Party may challenge a
 22   designation of confidentiality at any time that is consistent with the Court’s
 23   Scheduling Order.
 24         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 25   resolution process under Local Rule 37.1 et seq.
 26         6.3      The burden of persuasion in any such challenge proceeding shall be on
 27   the Designating Party. Frivolous challenges, and those made for an improper purpose
 28   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                  8
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 9 of 16 Page ID #:256




  1   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  2   or withdrawn the confidentiality designation, all parties shall continue to afford the
  3   material in question the level of protection to which it is entitled under the Producing
  4   Party’s designation until the Court rules on the challenge.
  5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  6         7.1      Basic Principles. A Receiving Party may use Protected Material that is
  7   disclosed or produced by another Party or by a Non-Party in connection with this
  8   Action only for prosecuting, defending or attempting to settle this Action. Such
  9   Protected Material may be disclosed only to the categories of persons and under the
 10   conditions described in this Order. When the Action has been terminated, a Receiving
 11   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 12         Protected Material must be stored and maintained by a Receiving Party at a
 13   location and in a secure manner that ensures that access is limited to the persons
 14   authorized under this Order.
 15         7.2      Disclosure of “CONFIDENTIAL” Information or Items.               Unless
 16   otherwise ordered by the court or permitted in writing by the Designating Party, a
 17   Receiving      Party    may     disclose    any    information   or   item   designated
 18   “CONFIDENTIAL” only to:
 19               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 20   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 21   to disclose the information for this Action;
 22               (b) the officers, directors, and employees (including House Counsel) of the
 23   Receiving Party to whom disclosure is reasonably necessary for this Action;
 24               (c) Experts (as defined in this Order) of the Receiving Party to whom
 25   disclosure is reasonably necessary for this Action and who have signed the
 26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 27               (d) the court and its personnel;
 28               (e) court reporters and their staff;
                                                     9
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 10 of 16 Page ID #:257




  1              (f) professional jury or trial consultants, mock jurors, and Professional
  2    Vendors to whom disclosure is reasonably necessary for this Action and who have
  3    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  4              (g) the author or recipient of a document containing the information or a
  5    custodian or other person who otherwise possessed or knew the information;
  6              (h) during their depositions, witnesses, and attorneys for witnesses, in the
  7    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  8    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  9    not be permitted to keep any confidential information unless they sign the
 10    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 11    agreed by the Designating Party or ordered by the court. Pages of transcribed
 12    deposition testimony or exhibits to depositions that reveal Protected Material may be
 13    separately bound by the court reporter and may not be disclosed to anyone except as
 14    permitted under this Stipulated Protective Order; and
 15              (i) any mediator or settlement officer, and their supporting personnel,
 16    mutually agreed upon by any of the parties engaged in settlement discussions.
 17    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 18          OTHER LITIGATION
 19          If a Party is served with a subpoena or a court order issued in other litigation
 20    that compels disclosure of any information or items designated in this Action as
 21    “CONFIDENTIAL,” that Party must:
 22              (a) promptly notify in writing the Designating Party. Such notification shall
 23    include a copy of the subpoena or court order;
 24              (b) promptly notify in writing the party who caused the subpoena or order
 25    to issue in the other litigation that some or all of the material covered by the subpoena
 26    or order is subject to this Protective Order. Such notification shall include a copy of
 27    this Stipulated Protective Order; and
 28              (c) cooperate with respect to all reasonable procedures sought to be pursued
                                                  10
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 11 of 16 Page ID #:258




  1    by the Designating Party whose Protected Material may be affected.
  2          If the Designating Party timely seeks a protective order, the Party served with
  3    the subpoena or court order shall not produce any information designated in this action
  4    as “CONFIDENTIAL” before a determination by the court from which the subpoena
  5    or order issued, unless the Party has obtained the Designating Party’s permission. The
  6    Designating Party shall bear the burden and expense of seeking protection in that court
  7    of its confidential material and nothing in these provisions should be construed as
  8    authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  9    directive from another court.
 10    9.    A    NON-PARTY’S          PROTECTED         MATERIAL      SOUGHT       TO    BE
 11          PRODUCED IN THIS LITIGATION
 12              (a) The terms of this Order are applicable to information produced by a
 13    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 14    produced by Non-Parties in connection with this litigation is protected by the
 15    remedies and relief provided by this Order. Nothing in these provisions should be
 16    construed as prohibiting a Non-Party from seeking additional protections.
 17              (b) In the event that a Party is required, by a valid discovery request, to
 18    produce a Non-Party’s confidential information in its possession, and the Party is
 19    subject to an agreement with the Non-Party not to produce the Non-Party’s
 20    confidential information, then the Party shall:
 21                 (1) promptly notify in writing the Requesting Party and the Non-Party
 22    that some or all of the information requested is subject to a confidentiality agreement
 23    with a Non-Party;
 24                 (2) promptly provide the Non-Party with a copy of the Stipulated
 25    Protective Order in this Action, the relevant discovery request(s), and a reasonably
 26    specific description of the information requested; and
 27                 (3) make the information requested available for inspection by the Non-
 28    Party, if requested.
                                                 11
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 12 of 16 Page ID #:259




  1              (c) If the Non-Party fails to seek a protective order from this court within
  2    14 days of receiving the notice and accompanying information, the Receiving Party
  3    may produce the Non-Party’s confidential information responsive to the discovery
  4    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  5    not produce any information in its possession or control that is subject to the
  6    confidentiality agreement with the Non-Party before a determination by the court.
  7    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  8    of seeking protection in this court of its Protected Material.
  9    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 10          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 11    Protected Material to any person or in any circumstance not authorized under this
 12    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 13    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 14    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 15    persons to whom unauthorized disclosures were made of all the terms of this Order,
 16    and (d) request such person or persons to execute the “Acknowledgment and
 17    Agreement to Be Bound” that is attached hereto as Exhibit A.
 18    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 19          PROTECTED MATERIAL
 20          When a Producing Party gives notice to Receiving Parties that certain
 21    inadvertently produced material is subject to a claim of privilege or other protection,
 22    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 23    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 24    may be established in an e-discovery order that provides for production without prior
 25    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 26    parties reach an agreement on the effect of disclosure of a communication or
 27    information covered by the attorney-client privilege or work product protection, the
 28    parties may incorporate their agreement in the stipulated protective order submitted
                                                  12
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 13 of 16 Page ID #:260




  1    to the court.
  2    12.   MISCELLANEOUS
  3          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  4    person to seek its modification by the Court in the future.
  5          12.2 Right to Assert Other Objections. By stipulating to the entry of this
  6    Protective Order, no Party waives any right it otherwise would have to object to
  7    disclosing or producing any information or item on any ground not addressed in this
  8    Stipulated Protective Order. Similarly, no Party waives any right to object on any
  9    ground to use in evidence of any of the material covered by this Protective Order.
 10          12.3 Filing Protected Material. A Party that seeks to file under seal any
 11    Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 12    only be filed under seal pursuant to a court order authorizing the sealing of the specific
 13    Protected Material at issue. If a Party’s request to file Protected Material under seal
 14    is denied by the court, then the Receiving Party may file the information in the public
 15    record unless otherwise instructed by the court.
 16    13.   FINAL DISPOSITION
 17          After the final disposition of this Action, as defined in paragraph 4, within 60
 18    days of a written request by the Designating Party, each Receiving Party must return
 19    all Protected Material to the Producing Party or destroy such material. As used in this
 20    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 21    summaries, and any other format reproducing or capturing any of the Protected
 22    Material. Whether the Protected Material is returned or destroyed, the Receiving
 23    Party must submit a written certification to the Producing Party (and, if not the same
 24    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 25    (by category, where appropriate) all the Protected Material that was returned or
 26    destroyed and (2) affirms that the Receiving Party has not retained any copies,
 27    abstracts, compilations, summaries or any other format reproducing or capturing any
 28    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                  13
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 14 of 16 Page ID #:261




  1    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  2    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  3    reports, attorney work product, and consultant and expert work product, even if such
  4    materials contain Protected Material. Any such archival copies that contain or
  5    constitute Protected Material remain subject to this Protective Order as set forth in
  6    Section 4 (DURATION).
  7                             [CONTINUED ON NEXT PAGE]
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 14
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 15 of 16 Page ID #:262




  1    14.   VIOLATION
  2    Any violation of this Order may be punished by appropriate measures including,
  3    without limitation, contempt proceedings and/or monetary sanctions.
  4    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  5    Dated: July 20, 2020
                                                  /s/ Cheryl A. Kenner
  6                                               CARNEY R. SHEGERIAN
  7
                                                  ANTHONY NGUYEN
                                                  CHERYL A. KENNER
  8
                                                  SHEGERIAN & ASSOCIATES, INC.
                                                  Attorneys for Plaintiff Ricardo Rubio and
  9
                                                  all others similarly situated and aggrieved

 10    The below signatory attests that all other signatories listed, and on whose behalf the
 11    filing is submitted, concur in the filing’s content and have authorized the filing.
 12

 13    Dated: July 20, 2020
 14                                               SHIVA SHIRAZI DAVOUDIAN
                                                  EVERETT C. MARTIN
 15                                               LITTLER MENDELSON, P.C.
                                                  Attorneys for Defendant
 16                                               CSC ServiceWorks, Inc.
 17

 18

 19    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 20

 21    DATED: July 23, 2020
 22

 23

 24    _____________________________________
       GAIL J. STANDISH
 25    UNITED STATES MAGISTRATE JUDGE
 26

 27

 28
                                                 15
Case 2:20-cv-02873-JAK-GJS Document 17 Filed 07/23/20 Page 16 of 16 Page ID #:263




  1                                         EXHIBIT A
  2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3    I,   _____________________________              [print   or   type   full   name],    of
  4    _________________ [print or type full address], declare under penalty of perjury that
  5    I have read in its entirety and understand the Stipulated Protective Order that was
  6    issued by the United States District Court for the Central District of California on
  7    ________________ [date] in the case of Ricardo Rubio v. CSC Serviceworks, Inc.,
  8    et al., United States District Court for the Central District of California, Case No.
  9    2:20-cv-02873-JAK-GJS (originally filed in Los Angeles County Superior Court,
 10    Case No. 20STCV05131). I agree to comply with and to be bound by all the terms of
 11    this Stipulated Protective Order and I understand and acknowledge that failure to so
 12    comply could expose me to sanctions and punishment in the nature of contempt. I
 13    solemnly promise that I will not disclose in any manner any information or item that
 14    is subject to this Stipulated Protective Order to any person or entity except in strict
 15    compliance with the provisions of this Order.
 16    I further agree to submit to the jurisdiction of the United States District Court for the
 17    Central District of California for enforcing the terms of this Stipulated Protective
 18    Order, even if such enforcement proceedings occur after termination of this action. I
 19    hereby appoint __________________________ [print or type full name] of
 20    _______________________________________ [print or type full address and
 21    telephone number] as my California agent for service of process in connection with
 22    this action or any proceedings related to enforcement of this Stipulated Protective
 23    Order.
 24    Date: ______________________________________
 25    City and State where sworn and signed: _________________________________
 26    Printed name: _______________________________
 27

 28    Signature: __________________________________
                                                  16
